 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       NEW FLYER INDUSTRIES CANADA ULC,                       Case No. 2:18-CV-299-RSL
10     and NEW FLYER OF AMERICA INC.,
11                                                            ORDER DENYING
                            Plaintiffs,                       DEFENDANT’S MOTION
12                     v.                                     TO EXCLUDE PLAINTIFFS’
13                                                            EXPERT WITNESS
       RUGBY AVIATION, LLC d/b/a SAN JUAN
14     AIRLINES,
15                          Defendant.
16
           This matter comes before the Court on the “Motion to Exclude Plaintiffs’ Expert Witness
17
     Philip G. Hampton II and to Strike His Report” filed by defendant Rugby Aviation, LLC d/b/a
18
     San Juan Airlines (“San Juan Airlines”). Dkt. #71. The Court has granted San Juan Airlines’
19
     motion for summary judgment. Dkt. #76. San Juan Airlines’ motion to exclude expert witness
20
     Philip G. Hampton II is accordingly DENIED as moot.
21
           DATED this 3rd day of September, 2019.
22
23
24                                                  A
                                                    Robert S. Lasnik
25
                                                    United States District Judge
26
27
28
     ORDER DENYING DEFENDANT’S MOTION
     TO EXCLUDE EXPERT WITNESS - 1
